Citation Nr: 0733493	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-17 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently rated as 70 
percent disabling. 


REPRESENTATION

Appellant represented by:	Luis F. Perez, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1964 to 
August 1967.
 
The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus come before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004, 
a statement of the case was issued in May 2005, and a 
substantive appeal was received in June 2005.  

The issue of entitlement to a rating in excess of 70 percent 
for the PTSD comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD and assigned 
a 30 percent disability rating.  A notice of disagreement was 
received in December 2003, a statement of the case was issued 
in May 2005, and a substantive appeal was received in June 
2005.  

By rating decision in April 2005, the RO increased the rating 
for PTSD to 50 percent, effective August 19, 2003, the date 
of claim.  Further, by rating decision in July 2006, the RO 
increased the rating for PTSD to 70 percent, effective August 
19, 2003.  However, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specified 
disability rating, the RO and Board are required to consider 
entitlement to all available ratings for that condition.  AB 
v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore 
remains in appellate status. 

A Board hearing at the local RO was held in August 2007.  The 
veteran chose to proceed with the hearing without his 
representative present.  Additional evidence has been 
associated with the claims file since the Board hearing that 
has not been considered by the RO.  However, this evidence is 
not pertinent to the issues of service connection for 
bilateral hearing loss and tinnitus.  Thus, waiver of RO 
consideration of this evidence is not necessary with respect 
to these issues.  38 C.F.R. § 20.1304(c).   With respect to 
the issue concerning an increased rating for PTSD, this 
evidence is discussed in the Remand section below. 

The issue of entitlement to an initial increased evaluation 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right ear hearing acuity is not productive 
of an auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz of 40 decibels or greater, or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater, or 
speech recognition scores less than 94 percent using the 
Maryland CNC Test.

2.  The veteran's left ear hearing loss was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current left ear hearing loss 
otherwise related to such service.

3.  Tinnitus was not manifested during the veteran's active 
duty service, nor is tinnitus otherwise related to such 
service. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in an August 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the issues of service 
connection for bilateral hearing loss and tinnitus.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the August 2003 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit any treatment 
records pertinent to his claimed conditions.  Thus, the Board 
concludes that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in August 2003, which was prior to 
the June 2004 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this letter must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the August 2003 letter provided notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, a 
March 2006 letter to the veteran gave notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and a VA 
examination report.  The Board recognizes that in his August 
2007 hearing testimony, upon questioning, the veteran 
indicated that he was receiving Social Security 
Administration (SSA) benefits.  The Court has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet.App. 163 (1998) and Hayes v. Brown, 
9 Vet.App. 67 (1996).   However, in the instant case, 
although there is notice that the veteran is receiving SSA 
benefits, there has been no indication that any SSA records 
may be relevant to the service connection issues on appeal.  
Significantly, the veteran has not indicated that these 
records are relevant nor has he specifically requested the RO 
to obtain these records.  The VA is not required to provide 
assistance if no reasonable possibility exits that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Thus, the Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded a VA audiological examination in 
November 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the service connection issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In an October 4, 1995, 
opinion, VA's Under Secretary for Health determined that it 
was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

Hearing Loss

The present appeal involves a claim of entitlement to service 
connection for bilateral hearing loss.  Service connection 
for impaired hearing is subject to 38 C.F.R. § 3.385, which 
provides that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran's May 1964 entrance service examination showed no 
hearing abnormality.  His service treatment records are 
silent with respect to any complaints of hearing problems.  
The veteran's August 1967 service examination prior to 
discharge stated that the veteran's ears were clinically 
evaluated as normal as well as indicated that there was no 
hearing abnormality.  However, the Board notes that even 
though no hearing abnormality was found at the August 1967 
examination, the veteran's audiometer threshold readings had 
increased since the veteran's entrance examination.  

The first post service evidence of hearing loss is a November 
2003 VA audiological examination, which showed pure tone 
thresholds, in decibels, as follows:

HERTZ 


500
1000
2000
3000
4000
RIGHT
5
10
15
15
35
LEFT
10
10
20
30
60

CNC speech recognition scores were 96 percent in both ears.  
The examiner diagnosed the veteran with mild sensorineural 
hearing loss at 4000 hertz in the veteran's right ear, and 
mild to moderately severe sensorineural hearing loss from 
3000 to 4000 hertz in the left ear.   The examiner reviewed 
the veteran's claims file, including his service medical 
records, and opined that it was not at least as likely as not 
that the veteran's hearing loss was due to noise exposure 
while in the military service.  The examiner noted the August 
1967 service examination that showed normal hearing in both 
ears. 

The Board notes that with respect to the veteran's right ear, 
when comparing the November 2003 VA audiological examination 
to the regulatory criteria set forth in 38 C.F.R. § 3.385, 
the Board must conclude that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from right ear hearing loss disability as defined for 
VA compensation purposes.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  Thus, service connection is not warranted for 
right ear hearing loss. 

However, with respect to the left ear, the November 2003 VA 
examination does show that the veteran meets the requirements 
of 38 C.F.R. § 3.385 for hearing loss disability.  Thus, the 
Board must determine whether the veteran's left ear hearing 
loss is related to his service.  

Initially, the Board finds that as there is no evidence of 
sensorineural hearing loss within a year of discharge, the 
service incurrence of sensorineural hearing loss may not be 
presumed.  The first evidence of hearing loss was 36 years 
after the veteran's separation from service at the November 
2003 VA examination.  

The Board acknowledges that audiometric test results from the 
veteran's discharge examination reflect an upward shift in 
tested thresholds in service.  Nevertheless, the November 
2003 VA examiner clearly stated that the veteran's hearing 
loss was not as likely as not due to noise exposure in 
service.  The VA medical examiner reviewed the claims file, 
including the veteran's service medical records.  The VA 
examiner also elicited history from the veteran; 
significantly, the examiner acknowledged the veteran's 
history of exposure to gunfire and artillery fire while in 
service.  It appears that the VA examiner was fully aware of 
all of the pertinent facts and history.  Further, there is no 
competent medical evidence of record to refute this opinion.  
Thus, the Board finds that this opinion has a high probative 
value. 

The additional medical evidence of record had been reviewed, 
including VA treatment records.  In September 2004, the 
veteran was referred for an audiology consult. Otherwise, 
these records are silent with respect to the veteran's 
hearing loss.  Importantly, the records do not offer an 
opinion as to the etiology of any left ear hearing loss.  

However, in his August 2004 notice of disagreement, the 
veteran asserted that he has experienced hearing loss since 
service.  Further, the veteran testified at the August 2007 
Board hearing that he was exposed to heavy artillery fire in 
service while stationed in Vietnam.  Nevertheless, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced a 
subjective loss of hearing since service.  However, the 
veteran has not demonstrated that he has the expertise 
required to provide an etiology opinion as to his left ear 
hearing loss disability or to detect when his hearing loss 
meets the degree of severity to constitute a disability under 
38 C.F.R. § 3.385.  The fact remains that there is no 
indication that any hearing loss was present in service or 
credible medical evidence supporting a link between the 
veteran's current left ear hearing loss and service.  
Importantly, a VA medical examination found that the 
veteran's hearing loss is not related to service.  While the 
veteran's contentions have been carefully considered, these 
contentions are outweighed by the medical evidence of record.  

At his hearing, the veteran testified that he was combat 
infantry.  Hearing transcript, page 2.  38 U.S.C.A. § 1154(b) 
(West 2002) applies a reduced evidentiary burden for combat 
veterans which can be used to establish the incurrence of an 
event in service; however, competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  As discussed, the nexus 
opinion of record is against the claim.  Consequently, the 
provisions of § 1154 do not aid the veteran in this case.   

Thus, based on the analysis above, the Board must conclude 
that service connection for left ear hearing loss is also not 
warranted. 

 In sum, the preponderance of the evidence is against a 
finding that service connection is warranted for bilateral 
hearing loss.  As a preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.  

Tinnitus

The veteran is also claiming entitlement to service 
connection for tinnitus.  Service medical records are silent 
with respect to any complaints of tinnitus or ringing in the 
ears.  The August 1967 service examination prior to discharge 
showed that the ears were evaluated as normal.  In his 
statements and hearing testimony, the veteran has asserted 
that he has had ringing in his ears since service.  However, 
again, the first post service medical evidence of tinnitus is 
the November 2003 VA examination.  The examiner again opined 
that it was not as likely as not that the veteran's tinnitus 
was due to noise exposure while in service.  

Therefore, essentially applying the same analysis provided 
above, the Board must conclude that service connection for 
tinnitus is also not warranted.  There is no evidence of 
tinnitus while in service.  Further, there is no competent 
medical evidence linking tinnitus to active duty service.  
Again, the November 2003 VA examiner opined that it was not 
at least as likely as not that the veteran's tinnitus was due 
to noise exposure while in military service. 38 U.S.C.A. 
§ 1154(b); Colvin v. Derwinski, 1 Vet. App 171 (1991).  The 
veteran's contentions that his tinnitus is related to service 
are outweighed by the medical evidence.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran's tinnitus is related to his active duty service.  As 
a preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107. (West 2002). 


ORDER

Entitlement to service connection for bilateral hearing and 
tinnitus is not warranted.  To that extent, the appeal is 
denied. 


REMAND

The present appeal also involves the issue of entitlement to 
an initial increased rating for the veteran's service-
connected PTSD.  At the August 2007 Board hearing, the 
veteran indicated that he had received continuous treatment 
for his PTSD at the VA Medical Center in Harlingen.  However, 
the most recent treatment records in the claims file were 
dated from May 2006.  In his hearing testimony, the veteran 
requested that the RO review any additional treatment records 
and issue a supplemental statement of the case prior to the 
claims file being sent to the Board.  After the hearing, 
treatment records from May 2006 to August 2007 were 
associated with the claims file.  However, the additional 
treatment records have not been reviewed by the RO.  The 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, this issue must 
be returned to the RO for consideration of the additional 
evidence.   

The veteran was most recently afforded a VA examination for 
his PTSD in April 2006.  However, in a September 2007 
statement to the Board, the veteran has indicated that due to 
recent events, the severity of his PTSD has increased since 
the April 2006 examination.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is evidence of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Thus, based on the veteran's September 2007 
statement, the Board finds that a new VA examination is 
necessary to determine the extent of the veteran's current 
PTSD. 

Lastly, in view of the need to return the case for another 
matter, the RO should ensure that the veteran has received 
sufficient notice informing him of the information and 
evidence necessary to establish an increased disability 
rating for the veteran's service-connected PTSD pursuant to 
the VCAA notice requirements.  See also, Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi 
18 Vet.App. 112 (2004);  Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the veteran with an 
appropriate VCAA letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should specifically include notice 
to the appellant of the evidence 
necessary to substantiate his claim on 
appeal.  The veteran should also be 
advised to submit any pertinent evidence 
in his possession.  

Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  The veteran should be scheduled for a 
VA PTSD rating examination to determine 
the current nature and severity of his 
PTSD.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
Examination findings should be reported 
to allow for evaluation of PTSD under 38 
C.F.R. § 4.130, Code 9411 (2007).  In 
addition, the examiner should assign a 
Global Assessment of Functioning (GAF) 
score reflecting the impact from PTSD.  

3.  Thereafter, review the record, to 
specifically include all evidence 
received since the July 2006 supplemental 
statement of the case, and determine 
whether the benefit sought on appeal can 
be granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


